Citation Nr: 0922392	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-17 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Whether new and material evidence has been received to 
warrant a reopening of the Veteran's previously denied 
service connection claim for a heart disorder.  

2.	Service connection for left ear hearing loss.

3.	Increased initial rating for a right shoulder disorder, 
currently rated as 0 percent disabling.   

4.	Increased rating for a lower back disorder, currently 
rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The record shows that the Veteran served with the Missouri 
Air National Guard between May 1966 and June 2006.  The 
record documents that, during this period of service, the 
Veteran served on active duty, on active duty for training 
(ACDUTRA), and on inactive duty for training (INACDUTRA).    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.   

The issue of increased rating for a lower back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	In an unappealed April 1993 rating decision, the RO denied 
the Veteran's service connection claim for a heart disorder.     

2.	In the April 2006 rating decision on appeal, the RO denied 
the Veteran's claim to reopen his service connection claim 
for a heart disorder.  

3.	VA has not received new and material evidence that 
warrants a reopening of the Veteran's service connection 
claim for a heart disorder.  

4.	The medical evidence of record does not indicate that the 
Veteran has a current hearing loss disorder in his left ear 
under VA guidelines.  

5.	The Veteran has full range of motion in his service-
connected right shoulder, and is not functionally limited by 
pain or discomfort.     


CONCLUSIONS OF LAW

1.	An April 1993 rating decision that denied the Veteran's 
service connection claim for a heart disorder is final.  38 
U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2008).   

2.	New and material evidence has not been submitted to reopen 
the claim of service connection for a heart disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).     

3.	A left ear hearing loss disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).  

4.	The criteria for an initial compensable rating, for the 
Veteran's service-connected right shoulder disorder, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5201 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided in this decision have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification to the Veteran in several letters 
between July 2005 and April 2006.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the evidence needed to substantiate his claims, and of the 
elements of his claims.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  VA advised the Veteran of the respective duties of 
the VA and of the Veteran in obtaining evidence needed to 
substantiate his claims.  And VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide the Veteran with a notification letter 
which details the rating criteria at issue with his increased 
rating claim for a right shoulder disorder.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).    

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
In the May 2007 Statement of the Case (SOC) of record the RO 
provided the Veteran with the relevant rating criteria 
pertaining to his claim for increased rating for a right 
shoulder disorder, and readjudicated the claims on appeal.  
See Mayfield, 444 F.3d 1328.  Based on this background, the 
Board finds VA's untimely notice in this matter to be 
harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claims.   

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Claim to Reopen the Claim for Service Connection

In September 1992, the Veteran claimed service connection for 
a heart disorder.  In an April 1993 rating decision, the RO 
denied the Veteran's claim.  The Veteran did not appeal that 
decision so the decision became final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.  In June 2005, the Veteran filed a 
claim to reopen his service connection claim for a heart 
disorder.  In the April 2006 rating decision on appeal, the 
RO denied the Veteran's claim to reopen, and did so again in 
a May 2006 rating decision.    

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the Veteran's underlying claim here, 
the Board must first decide whether VA has obtained new and 
material evidence since the final April 1993 rating decision 
that denied the Veteran's claim for service connection.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2008).  New and material evidence cannot 
be cumulative or redundant.  Id.

Again, VA denied the Veteran's claim in a final April 1993 
rating decision.  To determine whether new and material 
evidence has been submitted since then, the Board must 
compare the evidence of record at the time of the April 1993 
rating decision with the evidence of record received since 
that decision.  

	Evidence of Record in April 1993 

The relevant evidence of record in April 1993 consisted of:  
the Veteran's statements; service treatment records which 
indicate notation of a heart irregularity during a June 1992 
physical examination for the Veteran's reserve service; an 
October 1992 Persian Gulf medical examination report which 
notes "history of mitral valve prolapse;" and VA treatment 
records dated in July 1992, which indicated heart evaluation 
due to clicking noises that had recently been detected on his 
heart examination.  Based on this evidence, the RO denied the 
Veteran's claim to service connection for a heart disorder.  
Again, that April 1993 decision became final.  It is 
therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence of Record Dated Since April 1993 

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
relevant evidence that has been added to the record since the 
final April 1993 rating decision.  Since that decision, the 
relevant evidence that has been added to the record consists 
of:  statements from the Veteran reiterating his claim to 
service connection; private and VA treatment records dated 
from November 1996, which indicate mitral valve prolapse, and 
which indicate, beginning in February 2005, "severe calcific 
aortic stenosis;" private treatment records dated in April 
2005 which indicate that the Veteran underwent cardiac 
catheterization; several reports from private physicians 
noting the Veteran's critical to severe aortic stenosis and 
recommending heart valve replacement; a July 2005 evaluation 
report by a VA physician who noted severe aortic stenosis, 
mild mitral regurgitation, and slight dilation of the 
ascending aorta, but who also found the Veteran to be 
"totally asymptomatic;" a March 2006 VA compensation 
examination report which notes review of the claims file, 
discussion of previous evidence of record, the Veteran's 
reports of dyspnea with mild exertion, and which noted 
diagnoses of severe aortic stenosis, etiology unknown, and 
aortic valve disease, probably congenital; and an April 2006 
addendum to the March 2006 VA report, which states that the 
Veteran's aortic stenosis would not have been caused by or 
exacerbated by service, and which states that the Veteran's 
aortic valve disease is a congenital disorder; and internet 
articles submitted by the Veteran which discuss heart 
disorders and Veterans.

The record also contains the report of a March 2007 VA 
compensation examination conducted by a VA cardiologist.  In 
the report, the examiner stated that he would determine 
whether the Veteran's active service between March 2003 and 
March 2005 - before which time the Veteran had been diagnosed 
with mitral valve prolapse, but during which time the Veteran 
was diagnosed with aortic stenosis - either caused, 
developed, or aggravated the Veteran's aortic stenosis or 
ascending aorta.  In the report, the examiner indicated 
review of the claims file.  And the examiner concluded that 
the Veteran's aortic stenosis and ascending aorta were not 
caused by his active service, were not developed during 
active service, and were not aggravated by active service.  
Rather, the examiner stated that the Veteran's aorta 
disorders were only due to the natural progress of the aortic 
valve disease that manifested prior to his active service 
commencing in March 2003.  

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the April 1993 
final rating decision.  But the Board finds that none of the 
new evidence is material evidence.  Either by itself, or when 
considered with previous evidence of record, none of the new 
evidence comprises evidence that relates to an unestablished 
fact necessary to substantiate the claim - that is, none of 
the new evidence comprises medical nexus evidence connecting 
to service the Veteran's current heart disorder.  

The Board notes that evaluation of this matter may have been 
complicated by several matters.  First, in the many years 
since his service began in 1966, the Veteran has served on 
active, ACDUTRA, and INACDUTRA assignments.  See Brooks v. 
Brown, 5 Vet. App. 484, 485 (1993) (service connection is not 
warranted for diseases unless the individual was on active 
duty or active duty for training at the time of the 
disablement or death due to the injury or disease); 
VAOPGCPREC 86-90.  Second, the Veteran entered his most 
recent period of active service with a pre-existing heart 
disorder which had been noted for many years prior to the 
commencement of his active service in March 2003.  See 38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008) (the 
Veteran is presumed sound upon entry into service except as 
to disorders noted at the time of entry).  And third, certain 
evidence of record indicates that the Veteran's heart 
disorder is congenital, and therefore perhaps ineligible for 
compensation under VA guidelines.  See 38 C.F.R. §§ 3.303(c), 
4.9 (2008) (congenital or developmental defects are not 
diseases in the meaning of applicable legislation for 
disability compensation purposes). 

Nevertheless, a claim for clear and unmistakable error (CUE), 
addressing the merits of the original service connection 
claim under 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309, is 
not before the Board.  The Board is not authorized to explore 
whether a different result should have been effected in the 
previous denial of service connection.  See 38 C.F.R. §§ 
20.1400-20.1411; Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).

Rather, the only issue before the Board with regard to the 
claim for service connection for a heart disorder is whether 
the record contains new and material evidence that would 
warrant a reopening of the previously denied claim for 
service connection.  See Barnett, supra.  And in that regard, 
the Board finds the record lacking.  Indeed, the only medical 
evidence of record addressing the issue of medical nexus - 
i.e., the unestablished fact necessary to substantiate the 
claim - found expressly that the Veteran's heart disorder was 
not related to service in any way.  This evidence, or the 
other medical evidence of record since April 1993 which is 
silent on the issue of nexus, cannot certainly be deemed 
material evidence.  It does not comprise evidence that 
assists the Veteran in establishing his claim.  See 38 C.F.R. 
§ 3.156.   

As such, the Board finds that new and material evidence has 
not been received to warrant a reopening of the Veteran's 
service connection claim for a heart disorder.  38 C.F.R. § 
3.156(a).  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
The claim to reopen must be denied therefore.  


III.  The Merits of the Claim to Service Connection for 
Hearing Loss

In June 2005, the Veteran claimed service connection for 
hearing loss.  In the April 2006 rating decision on appeal, 
the RO service connected the Veteran for right ear hearing 
loss, but denied service connection for left ear hearing 
loss.  For the reasons set forth below, the Board agrees with 
that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In assessing the Veteran's service connection claim for 
hearing loss, the Board must first determine whether the 
Veteran has a hearing disability under VA regulations.  
Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385 (2008).  
Thereunder, a hearing disability will be determined where any 
of the following threshold measures has been found:  where 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; where 
the auditory threshold for at least three of the frequencies 
is 26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.         

In this matter, the Board finds service connection 
unwarranted because the evidence of record indicates that the 
Veteran does not have a current hearing loss disorder in his 
left ear under 38 C.F.R. § 3.385.  

The Veteran underwent VA audiology examination in March 2006.  
This report indicates a right ear hearing loss disorder for 
which the Veteran was service connected.  But the report does 
not indicate, for the left ear, an auditory threshold of 40 
decibels or greater in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz, three auditory thresholds of at 
least 26 decibels or greater in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz, or a speech recognition 
score below 94 percent (the VA examiner noted a score of 100 
percent).  

As such, the medical evidence of record preponderates against 
the Veteran's claim in this matter.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

IV.  The Merits to the Claim for Increased Rating

In June 2005, the Veteran filed a service connection claim 
for a right shoulder disorder.  In April 2006, the RO granted 
service connection for osteoarthritis of the right 
acromioclavicular (AC) joint at 0 percent disabling.  The 
Veteran appealed to the Board the assigned rating.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In this decision, the Board will assess whether a compensable 
rating has been warranted at any time during the appeal 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in 
cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim).  

Disabilities of the shoulder are rated under Diagnostic Codes 
5200 through 5203 of 38 C.F.R. § 4.71a.  Diagnostic Code (DC) 
5200 addresses ankylosis, DC 5201 addresses limitation of 
motion, DC 5202 addresses impairment (i.e., flail shoulder, 
nonunion, fibrous union, dislocation, malunion) of the 
humerus, and DC 5203 addresses impairment (i.e., dislocation, 
nonunion, malunion) of the clavicle or scapula.  

As the evidence of record indicates that the Veteran's 
shoulder disorder is characterized by arthritis, rather than 
by ankylosis or by other forms of impairment noted under DCs 
5202 and 5203, the RO rated the Veteran under DC 5010 of 
38 C.F.R. § 4.71a, and under DC 5201.  See 38 C.F.R. § 4.71a.    

Under DC 5201, the minimum compensable evaluation (20 
percent) is warranted where arm motion is limited to the 
shoulder level.  Under DC 5010, traumatic arthritis 
(established by X-ray findings) is rated under DC 5003 on the 
basis of limitation of motion under the appropriate DC for 
the specific joints involved.  When there is some limitation 
of motion, but which is noncompensable under a limitation-of-
motion code, a 10 percent rating may be assigned for 
arthritis of a major joint.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2008).  Under 38 C.F.R. § 4.45, the 
shoulder is noted as a major joint.  

The relevant evidence of record consists of a letter from a 
private physician dated in May 2005, private treatment 
records, and VA compensation examination reports dated in 
March 2006 and March 2007.  

The May 2005 letter from the Veteran's private physician 
noted that the Veteran would likely need rotator cuff repair 
in the future, but that, due to his heart disease, surgery 
would not be appropriate at that time.  A July 2005 private 
treatment record notes the Veteran's complaints of right 
shoulder pain, but found full and free range of motion, and 
found no "impingement sign."  This particular record 
indicates that the Veteran reported injuring his shoulder as 
a result of throwing a football, and experiencing a "sudden 
onset of pain."    

The March 2006 VA examination report noted x-rays of the same 
month that identified degenerative changes of the right AC 
joint.  The examiner noted the Veteran's complaints of 
occasional pain, morning stiffness, fatigability and lack of 
endurance.  The examiner noted that the Veteran did not 
report limitation of motion or of function of his right 
shoulder.  The examiner found the Veteran with no 
inflammation or tenderness, and with full active range of 
motion without reports of pain.  In an April 2006 addendum 
report, the examiner stated that the Veteran's right shoulder 
was not additionally limited by pain, weakness, or a lack of 
endurance.  The March 2007 VA examination report noted the 
Veteran's complaints of pain and discomfort.  Nevertheless, 
this examination report found the Veteran with no limited 
motion, and no complaints of pain or discomfort during the 
range of motion examination.  The examiner stated that active 
and passive ranges of motion were within normal limits.  

As none of this evidence indicates that the Veteran's right 
arm is limited to his shoulder level, a compensable rating 
under DC 5201 is unwarranted here.  Moreover, as none of the 
evidence indicates "some" limitation of motion - albeit 
noncompensable - in the right shoulder, a compensable rating 
is unwarranted here under DC 5010.  See 38 C.F.R. § 4.71a.  

The Board has considered whether a higher rating is warranted 
for the right shoulder disorder based on functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  But the Board finds an 
increase under this authority unwarranted.  The record 
clearly shows that the Veteran is not functionally limited by 
the disorder.     

As such, a compensable rating is unwarranted for the 
Veteran's right shoulder disorder.  As the preponderance of 
the evidence is against the Veteran's claim for increase, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.   

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2008).  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

The Board finally notes that it has closely reviewed and 
considered the Veteran's statements.  While these statements 
may be viewed as evidence, the Board must also note again 
that laypersons without medical expertise or training are not 
competent to offer medical evidence on matters involving 
diagnosis and etiology.  The Veteran's statements alone are 
therefore insufficient to prove his claims.  Ultimately, a 
lay statement, however sincerely communicated, cannot form a 
factual basis for granting a claim requiring medical 
determinations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis and etiology).       


ORDER

1.	New and material evidence to reopen the Veteran's service 
connection claim for a heart disorder has not been received, 
and the appeal as to this issue is denied.    

2.	Service connection for left ear hearing loss is denied.    

3.	Entitlement to a compensable rating for the Veteran's 
service-connected right shoulder disorder is denied.  


REMAND

In an October 2008 statement of record, the Veteran indicated 
that recent medical examination showed a worsening of his 
service-connected back disorder.  As the most recent medical 
evidence pertaining to the Veteran's lower back disorder is 
dated in March 2007, the Board finds remand for retrieval of 
additional medical evidence warranted here.  

Moreover, the Veteran has not been provided with a VCAA 
notification letter in accordance with Vazquez-Flores, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
a notification letter that details the 
criteria at issue in his increased 
rating claim for a lower back disorder.  

2.  The RO should obtain VA medical 
treatment records and reports 
reflecting any treatment and/or 
evaluation of the Veteran at the VAMC 
Leavenworth, Kansas.  

3.  Following proper notification and 
assistance, the RO should readjudicate 
the Veteran's service connection claim 
for a lower back disorder.  If the 
determination remains unfavorable to the 
Veteran, the RO should issue a SOC that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


